                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


GERMMA HAMMOND, on behalf of
himself and all other similarly situated              Civil Action No. 3:19-cv-01099
employees,                                            Honorable Aleta A. Trauger

                    Plaintiffs,

         v.
                                                      JURY DEMAND
FLOOR AND DECOR OUTLETS OF
AMERICA, INC.,

                    Defendant.

                  DEFENDANT’S SUR-REPLY IN FURTHER OPPOSITION
              TO PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION

I.       INTRODUCTION

         As part of his conditional certification reply, Plaintiff Gemma Hammond included nine

“online employer reviews” that purport to show miscellaneous statements regarding employee pay

at Floor & Decor (F&D). (Dkt. 150 at p. 5, n.4; Dkt. 153-1.) These reviews are anonymous and

unsworn, go back six years (far beyond the relevant period for this case), and represent less than

1% of the total F&D reviews (and less than .1% of the total putative class). F&D respectfully

requests that the Court disregard the reviews both because they are completely unreliable and

because they do not rebut the reasons why conditional certification is inappropriate in this case.

II.      ARGUMENT
      A. The Reviews Are Unreliable.

         As a starting point, the Court should disregard the online reviews because they are entirely

unreliable. The very case Hammond cites when introducing the reviews, Medley v. Southern

Health Partners, Inc., confirms that point. In Medley, this Court unequivocally concluded that it

would not consider online reviews when deciding a motion for conditional certification:



      Case 3:19-cv-01099 Document 162 Filed 09/14/20 Page 1 of 5 PageID #: 2087
      [E]ven assuming the documents [Indeed.com reviews] are what the plaintiff says they
      are, the reviews themselves are hearsay that bear no indicia of reliability. They are
      unsworn, anonymous statements, and the plaintiff does not claim to know any of the
      review writers personally or even to know their identity. She cannot attest that the
      reviews were actually written by current or former employees of SHP, and she has not
      personally observed the working conditions of the facilities at which the reviewers
      worked. While recognizing, again, that the Federal Rules of Evidence do not
      necessarily apply to documents and evidence submitted in support of a motion for
      conditional certification, the court nonetheless finds that the plaintiff’s [compilation of
      reviews] is so completely devoid of reliability that it cannot be taken into consideration.

Medley, 2017 WL 3485641, at *8 (M.D. Tenn. Aug. 15, 2017) (Trauger, J.) (emphasis added).1

       Like the plaintiff in Medley, Hammond does not claim to know the purported reviewers,

cannot attest that the reviews were actually written by F&D employees (let alone written by

putative class members), and has not asserted that he has any personal knowledge outside of the

Nashville store. In keeping with its prior decisions, and those from other courts, this Court should

disregard the online reviews submitted by Hammond.

    B. The Reviews Do Not Rebut The Many Reasons Conditional Certification Is
       Inappropriate In This Case.

       Even if the unsworn, anonymous reviews were somehow reliable, they still do nothing to

advance Hammond’s case for conditional certification. Hammond has submitted nine reviews—

presumably the only nine that he felt supported his theory2—out of 1485 total reviews possibly

submitted by F&D employees.3 In other words, Hammond has submitted reviews from less than


1
  Courts across the country have reached the same result. See, e.g., Roberts v. Target Corp., 2012
WL 12848199, at *3 (W.D. Okla. Dec. 5, 2012) (granting motion to strike online reviews because
“[u]nauthenticated, anonymous postings on the Internet—when offered for the truth of the
statements—are the very height of hearsay”); Mason v. Lumber Liquidators, Inc., 2019 WL
2088609, at *8 n.12 (E.D.N.Y. May 13, 2019) (similar); accord Clark v. Dollar Gen. Corp., 2001
WL 878887, at *2 (M.D. Tenn. May 23, 2001) (disregarding hearsay portions of declarations).
2
  Hammond’s inclusion of reviews from as far back as 2014 suggests that the nine reviews he
identifies are the only ones that he believes support his theory. In addition, the fact that several
reviews were from years before the relevant time period further demonstrates their lack of value.
3
  The screenshots attached to the declaration of Gregory K. McGillivary show that there were 899
reviews on Indeed.com and 586 reviews on Glassdoor.com. (Dkt. 153-1.)


                                      2
    Case 3:19-cv-01099 Document 162 Filed 09/14/20 Page 2 of 5 PageID #: 2088
1% of all reviewers and from less than .1% of the total putative class. Hammond’s reply doubles-

down on the flawed notion that the Court can ignore the complete absence of evidence for 126 of

129 stores—and all of F&D’s distribution centers, support centers, and corporate offices—and

conditionally certify a nationwide class based on a small handful of discordant experiences. (See

Dkt. 118 at p. 16 (addressing why Hammond’s lack of evidence dooms conditional certification).)

        Hammond’s position is misplaced, and nothing in the unsworn and unauthenticated

screenshots should lead the Court to conclude otherwise. Indeed, the online reviews do not alter

the many reasons why the putative class is not similarly situated. Among other reasons:

       The reviews do not change the fact that Hammond’s own declaration and those submitted
        by his declarants demonstrate that: (1) the putative class is not similarly situated; and
        (2) Hammond has not made even a modest factual showing of a common policy or theory.
        (See Dkt. 118 at pp. 9-10, 20-23.) Hammond’s reply highlights these fatal deficiencies by
        acknowledging that certain of his declarants only “witnessed” F&D’s alleged FLSA
        violations. (Dkt. No. 150 at p. 1).4 Hammond’s admission that at least one of his six
        declarants did not personally experience an alleged FLSA violation provides an
        independent reason to deny conditional certification.
       The reviews do not change the fact that Hammond has not disputed that both his individual
        records (which show he was paid for more hours than he was scheduled to work) and store-
        by-store overtime data (which shows the tremendous amount of overtime paid by F&D)
        establish that he has not made even a modest factual showing supporting his conclusory
        theory of a “top-down corporate policy of reducing overtime labor costs through time
        shaving and other methods that deprived Hourly Workers of their lawful overtime wages.”
        (See Dkt. 118 at pp. 5-6, 8-9, 23-24.)
       The reviews do not change the fact that Hammond has not established a common policy or
        theory for recovery given that the existing record—including his own evidentiary hearing
        and the recent briefs submitted by three opt-in plaintiffs—shows that putative class
        members are not similarly situated with respect to their arbitration status. As Hammond
        and his declarants have already recognized, each putative class member who challenges
        his or her arbitration agreement will not do so based on a singular theory but on his or her
        own “unique circumstances” (Hammond’s term, not F&D’s). In addition, Hammond is not
        similarly situated to individuals with signed agreements. (See Dkt. 118 at pp. 13-15.)


4
  This is likely a reference to declarant Barrett, who does not allege a single instance when F&D
failed to either correct his time or compensate him for alleged unpaid hours. Barrett’s declaration
obliterates the theory of a “top-down corporate policy” by acknowledging that he was paid all
amounts allegedly due when he raised concerns with corporate-level managers. (Dkt. 118 at p. 22.)


                                      3
    Case 3:19-cv-01099 Document 162 Filed 09/14/20 Page 3 of 5 PageID #: 2089
Dated: September 11, 2020                Respectfully submitted,

                                         /s/ Lincoln O. Bisbee
                                         Lincoln O. Bisbee, admitted pro hac vice
                                         Russell R. Bruch, admitted pro hac vice
                                         MORGAN, LEWIS & BOCKIUS LLP
                                         1111 Pennsylvania Avenue, N.W.
                                         Washington, DC 20001
                                         Tel: (202) 739-3000
                                         Fax: (202) 739-3001
                                         lincoln.bisbee@morganlewis.com
                                         russell.bruch@morganlewis.com

                                         Keane A. Barger, TN Bar No. 33196
                                         Katharine R. Cloud, TN Bar No. 019336
                                         RILEY WARNOCK & JACOBSON PLC
                                         1906 West End Avenue
                                         Nashville, TN 37203
                                         Tel: (615) 320-3700
                                         Fax: (615) 320-3737
                                         kbarger@rwjplc.com
                                         kcloud@rwjplc.com

                                         Attorneys for Defendant Floor and Decor
                                         Outlets of America, Inc.




                                    4
  Case 3:19-cv-01099 Document 162 Filed 09/14/20 Page 4 of 5 PageID #: 2090
                                  CERTIFICATE OF SERVICE

       I certify that a true and correct copy of DEFENDANT’S SUR-REPLY IN FURTHER

OPPOSITION TO PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION was

served on September 11, 2020 upon the following via the Court’s ECF system:

       YEZBAK LAW OFFICES PLLC
       Charles P. Yezbak, III
       N. Chase Teeples
       2002 Richard Jones Road, Suite B-200
       Nashville, TN 37215
       Tel.: (615) 250-2000
       Fax: (615) 250-2020
       yezbak@yezbaklaw.com
       teeples@yezbaklaw.com

       McGILLIVARY STEELE ELKIN LLP
       Gregory K. McGillivary
       Diana J. Nobile
       Hillary LeBeau
       1101 Vermont Avenue NW, Suite 1000
       Washington, D.C. 20005
       Tel.: (202) 833-8855
       Fax: (202) 452-1090
       gkm@mselaborlaw.com
       djn@mselaborlaw.com
       hdl@mselaborlaw.com

       Attorneys for Plaintiffs


                                                 /s/ Lincoln O. Bisbee
                                                 Lincoln O. Bisbee




                                    5
  Case 3:19-cv-01099 Document 162 Filed 09/14/20 Page 5 of 5 PageID #: 2091
